Citation Nr: 0912307	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-16 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to December 
1952.  He died in December 2004, and the appellant is his 
daughter.  At the time of his death, he was in receipt of VA 
nonservice-connected pension benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision letter issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama. 

In August 2005, the appellant applied for VA burial benefits.  
She was notified in May 2006 that her claim was being denied 
because the RO had not received the Veteran's death 
certificate.  Subsequently, in May 2006, the RO received the 
Veteran's death certificate, along with an additional 
statement from the appellant regarding her claim.  To date, 
however, the RO has not taken action on this claim.  This 
matter is accordingly referred back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran died in December 2004.

2.  At the time of his death, no claims for periodic monetary 
benefits were pending.  

3.  There is no indication of record of unpaid pension 
benefits at the time of the Veteran's death because, under VA 
regulations, payment of such benefits is discontinued on the 
last day of the month prior to death.


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.500(g), 3.1000 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Accrued benefits

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter referred to as 
"accrued benefits") and due and unpaid for a period not to 
exceed two years.  In Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, for 
entitlement to accrued benefits, "the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also 38 C.F.R. § 3.1000.

In the case at hand, however, the Veteran had no pending 
claim for VA benefits at the time of his death in December 
2004.  Absent such a claim, there is no basis for entitlement 
under 38 U.S.C.A. § 5121(a).

Rather, the appellant indicated in her August 2005 Notice of 
Disagreement that the accrued benefits "should have included 
my father's month of death check."  In her May 2007 VA Form 
9 (Appeal to Board of Veterans' Appeals), the appellant also 
cited to medical bills, caregiver services, and funeral 
expenses as a basis for the grant of accrued benefits.

In this regard, the Board notes that, under 38 C.F.R. 
§ 3.500(g), payment of VA benefits (here, nonservice-
connected pension benefits) is to be discontinued on the last 
day of the month prior to the death of the Veteran.  There is 
accordingly no "month of death check" that may be paid.  

The Board is also aware of the appellant's concerns about 
funeral expenses.  This, however, is a matter that should be 
adjudicated in the context of a VA burial benefits claim.  As 
indicated above, such a claim is being referred to the RO for 
appropriate action.

Overall in this case, it is the law and not the evidence that 
is dispositive.  Lacking legal merit, the claim of 
entitlement to accrued benefits must be denied.  See 
generally Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Under these provisions, a notice 
letter must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Under 38 C.F.R. § 3.159(b)(3), however, no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  As 
indicated above, this claim is being denied as a matter of 
law.  Accordingly, a notice letter is not required.  The 
Board also notes that there is no indication of any relevant 
evidence for which VA has not made adequate efforts to 
obtain.  

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to accrued benefits is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


